DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 07/08/2022 has been entered.
Claims 1, 5, 12, 14-15, 19 and 21 have been amended, claims 13 and 20 have been canceled and new 22-26 claims were added. Therefore, claims 1-12, 14-19 and 21-26 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-12, 14-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US Pat. No. 10,474,916) in view of Mudalige et al. (Mudalige; US 2019/0318180) further in view of Bieg (US 2017/0215784) and further in view of Green et al. (Green; US 2013/0131907).
	For claim 1, Krishnan discloses a method for managing driver inattention (E.g. Col 8, lines -11, Col 44, lines 31-37, Col 48, lines 1-5), comprising: 
	acquiring, by one or more processors, images of one or both of a driver's eyes to determine an actual gaze direction of the driver or an actual gaze pattern of the driver of a vehicle (E.g. Fig. 6a: it shows a screenshot of an eye movement tracker, eye is illumined by an IR source; Figs. 11a-11c: shows eye tracking system inside the vehicle; Figs. 1a-c: shows frame-mounted eye tracker used by driver; Col 66, lines 51-67; Col 22, lines 44 – Col 23, line 25);
	determining, by the one or more processors, an expected gaze direction of the driver or an expected gaze pattern of the driver (E.g. Col 22, lines 44 – Col 23, line 25; Col 66, lines 56-67, Figs. 15a and 16-20); 
	comparing, by the one or more processors, (i) the actual gaze direction to the expected gaze direction or (ii) the actual gaze pattern to the expected gaze pattern (E.g. Col 66, lines 51-67: ESCAF, EPO and EMD of vehicle operators (particularly those of EDs) while they traverse segments/paths using RVs in RWs, or VVs in CWs or VWs under various conditions are stored as arrays into the Subject arrays of FIG. 33, 34, 35, 36, as also are event signatures (2501-2515). This data can be used in a variety of ways. For instance, ESCAF, EPO and EPD of new human drivers can be captured and compared in real-time. Corrective feedback (for example, in the form of a voice "watch out on the left and be prepared to stop if necessary", "you did not look at the sideview mirror before entering this lane", "you looked at the sideview mirror but did not check your blind spot before entering this lane", "looks like you did not notice the speed limit sign on the left", "you appear distracted by events on the sidewalk") can be given to the new driver when there are major deviations from that of EDs for any geolocation range); 
	determining, by the one or more processors based on the comparison, whether the driver's visual scanning of an external environment of the vehicle deviates from the expected gaze direction or the expected gaze pattern (E.g. Col 66, lines 51-67: ESCAF, EPO and EMD of vehicle operators (particularly those of EDs) while they traverse segments/paths using RVs in RWs, or VVs in CWs or VWs under various conditions are stored as arrays into the Subject arrays of FIG. 33, 34, 35, 36, as also are event signatures (2501-2515). This data can be used in a variety of ways. For instance, ESCAF, EPO and EPD of new human drivers can be captured and compared in real-time. Corrective feedback (for example, in the form of a voice "watch out on the left and be prepared to stop if necessary", "you did not look at the sideview mirror before entering this lane", "you looked at the sideview mirror but did not check your blind spot before entering this lane", "looks like you did not notice the speed limit sign on the left", "you appear distracted by events on the sidewalk") can be given to the new driver when there are major deviations from that of EDs for any geolocation range); 
	determining, by the one or more processors based on deviation of the driver’s visual
scanning of the external environment from the expected gaze direction or the expected gaze
pattern, an inattention state of the driver (E.g. Col 66, lines 56-67: For instance, ESCAF, EPO and EPD of new human drivers can be captured and compared in real-time. Corrective feedback (for example, in the form of a voice "watch out on the left and be prepared to stop if necessary", "you did not look at the sideview mirror before entering this lane", "you looked at the sideview mirror but did not check your blind spot before entering this lane", "looks like you did not notice the speed limit sign on the left", "you appear distracted by events on the sidewalk") can be given to the new driver when there are major deviations from that of EDs for any geolocation range.); and 
	in response to the determined inattention state of the driver, taking corrective action (E.g. Col 66, lines 56-67, Col 9, lines 28-36, Col 67, lines 57-60).
	Krishnan fails to expressly disclose that the determination of the expected gaze direction is based on a planned route of the vehicle.
	However, as shown by Mudalige, it was well known in the art of monitoring vehicles occupants to include determining vehicle occupant attention based on a determination of expected gaze direction that is based on a planned route of a vehicle [E.g. 0013, 0005, 0025, 0027-0028, Abstract].
	It would have been obvious to one of ordinary skill in the art of monitoring vehicles occupants before the effective filling date of the claimed invention modify Krishnan with the teaching of Mudalige in order to make a more precise determination of the driver attentiveness by including into consideration the planned route of the vehicle and thereby improve the overall accuracy of the driver monitoring system, also it is merely Combining prior art elements according to known methods to yield predictable results.
	Krishnan in view of Mudalige fails to expressly disclose determining based on the deviation of the driver visual scanning a fatigue state of the driver.
	However, as shown by Bieg, it was well known in the art of monitoring vehicles occupants to include determining based on a deviation of a driver visual scanning a fatigue state of the driver [E.g. 0033-0036, 0042-0045, 0054, 0066].
	It would have been obvious to one of ordinary skill in the art of monitoring vehicles occupants before the effective filling date of the claimed invention modify Krishnan in view of  Mudalige with the teaching of Bieg in order to enable recognizing that the driver is in fatigue state which can be dangerous in driving environment and thereby help prevent road accident and improve road safety, also it is merely Combining prior art elements according to known methods to yield predictable results.
	Krishnan in view of Mudalige and Bieg fails to expressly disclose that the corrective action including initiating, by the one or more processor, an interactive cognitive task with the driver.
	However, as shown by Green, it was well known in the art of monitoring vehicles occupants that a corrective action initiated, by one or more processor, includes an interactive cognitive task with the driver. [E.g. 0029, 0030-0031, 0033-0034].
	It would have been obvious to one of ordinary skill in the art of monitoring vehicles occupants before the effective filling date of the claimed invention modify Krishnan in view of Mudalige and Bieg with the teaching of Green in order to ensure that the driver is attentive to divining by forcing the driver to interact with the corrective action initiated.
	For claim 2, Krishnan discloses wherein determining whether the driver's visual scanning of the external environment deviates from the expected gaze direction or the expected gaze pattern comprises using a normative model that evaluates one or more statistics (E.g. Col 68, lines 2-20, Fig. 29a - Fig. 31, Figs. 35-26, Figs. 15b-21b).
	For claim 3, Krishnan discloses wherein the normative model is based on environmental statistics to determine the expected gaze direction or the expected gaze pattern given a planned driving path (E.g. Col 67, lines 2-12; Col 56, lines 20-26, 38-42, Col 68, lines 2-20, Figs. 17-21b).
	For claim 4, Krishnan discloses wherein the normative model is based on human visual behavior statistics to determine the expected gaze direction or the expected gaze pattern (E.g. Col 56, lines 20-26, 38-42, Col 58, lines – Col 59, line 2, Col 60, lines 9-10, see gaze pattern in Figs. 15b-21b).
	For claim 5, Krishnan discloses wherein the one or more statistics of the normative model include at least one of (i) locations at which other objects or road infrastructure elements may appear relative to a planned driving path, (ii) a frequency of the locations, (iii) speeds at which the other objects are expected to approach the locations, or (iv) behavior of the other objects as they approach the locations (E.g. Col 56, lines 20-26, 38-42, Col; 60, lines 9-10, Col 67, lines 2-12, Col 68, lines 2-20).
	For claim 6, Krishnan discloses wherein the normative model is associated with at least one of (i) an uncertainty regarding the planned driving path, or (ii) an uncertainty regarding a location and movement of objects external to the vehicle in relation to the planned driving path (E.g. Col 67, lines 2-12, Col 56, lines 20-26, 38-42, Col 68, lines 2-20).
	For claim 7, Krishnan discloses wherein statistical properties associated with the normative model are estimated from data collected by a fleet of vehicles configured to operate in an autonomous driving mode (E.g. Col 68, lines 2-20, Col 56, lines 20-26, 38-42, Col; 60, lines 9-10, Col 67, lines 2-12).
	For claim 8, Krishnan discloses wherein acquiring the images comprises monitoring one or both of the driver's eyes for eye closure (E.g. Col 8, lines 15-30: Blinks are events surrounding the time period when the eyelid is closed, and can be algorithmically defined as loss of positional signal for a threshold duration in combination with eye movement distance data loss, for example, 50-100 ms over 10-20 degrees. During blinks amongst much of the population, the descending upper eyelid covers most of the cornea. Blink durations increase with drowsiness, alcohol levels, schizophrenia and similar disorders. In this disclosure, blinks and pupillary dilation are not considered a part of eye movements--unlike saccades, glissades, microsaccades, tremors, dwells, smooth pursuit, and square-wave jerks. Although blinks can be recorded, they are used to determine the cause of discontinuity or anomalies in data that are not explainable by eye movements. To reiterate, blinks and iris movement/size changes or pupillary dilation do not form a part of eye movements in this disclosure).
	For claim 9, although Krishnan fails to expressly disclose the monitoring includes determining whether the driver is wearing sunglasses, Krishnan teaches the monitoring includes determining whether the driver is wearing glasses (E.g. Col 9, lines 39-41, Col 2, lines 2-3, Col 5, lines 59-62, Col 21, lines 65-67). However, having the monitoring includes determining whether the driver is wearing sunglasses fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnan to include determining whether the driver is wearing sunglasses instead of regular eyeglasses because such modification would have been considered a mere design consideration which fails to patentably distinguish over Krishnan.
	For claim 10, Krishnan discloses wherein the monitoring includes selecting one or more emitters such that a selected wavelength of light is able to pass through glasses worn by the driver (Col 9, lines 39-41, Col 2, lines 2-3, Col 5, lines 59-62, Col 21, lines 65-67, it is inherent that the light generated by the infrared source pass through the glasses worn by the driver).
	Krishnan fails to expressly disclose that the glasses in a sunglasses.
	Although Krishnan fails to expressly disclose that the glasses is a sunglasses, Krishnan teaches the driver wares a glasses (see analysis above). However, having the glasses to be a sunglasses fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnan to include the glasses is a sunglasses because such modification would have been considered a mere design consideration which fails to patentably distinguish over Krishnan.
	For claim 11, Krishnan discloses wherein the driver is a driver of a non-autonomous vehicle or an assist driver monitoring the operations of an autonomous vehicle (E.g. Col 69, line 47 – Col 70, line 10).
	For claim 12, Krishnan discloses wherein taking the corrective action further includes the one or more processors initiating one or more features of the vehicle to obtain attention of the driver (E.g. Col 66, lines 51-67).
	For claim 14, Krishnan discloses wherein the one or more processors determine when to initiate the interactive cognitive task based on at least one of (i) an operational status of the vehicle (E.g. Col 10, lines 48-50. Col 22, lines 44 – Col 23, line 25, Col 66, lines 51-67; also see the detailed analysis of claim 1), (ii) whether there are dual drivers, (iii) whether passengers are present in the vehicle, or (iv) whether the vehicle is in a manual driving mode or a partially autonomous driving mode (E.g. Col 69, lines 47 – Col 70, line 10).
	For claim 15, Krishnan discloses a vehicle (Figs. 1-4a) comprising: 
	a driving system including a steering subsystem (Col 1, line 21), an acceleration subsystem (Col 4, line 1) and a deceleration subsystem (Col 4, line 1) to control driving of the vehicle (Col 3, line 66 – Col 4, line 7); 
	a perception system including one or more sensors configured to detect objects in an environment external to the vehicle (E.g. Col 23, lines 11-33); 
	a positioning system configured to determine a current position of the vehicle (E.g. Col 15, line 59-60); and 
	a control system including one or more processors (E.g. Col 3, lines 66-67), the control system operatively coupled to the driving system, the perception system and the positioning system, the control system being configured to: 
	acquire, from the perception system, images of one or both of a driver's eyes to determine an actual gaze direction of the driver or an actual gaze pattern of the driver (E.g. Fig. 6a: it shows a screenshot of an eye movement tracker, eye is illumined by an IR source; Figs. 11a-11c: shows eye tracking system inside the vehicle; Figs. 1a-c: shows frame-mounted eye tracker used by driver; Col 66, lines 51-67; Col 22, lines 44 – Col 23, line 25); 
	determine an expected gaze direction of the driver or an expected gaze pattern of the driver (E.g. Col 22, lines 44 – Col 23, line 25; Col 66, lines 56-67, Figs. 15a and 16-20); 
	compare (i) the actual gaze direction to the expected gaze direction or (ii) the actual gaze pattern to the expected gaze pattern (E.g. Col 66, lines 51-67: ESCAF, EPO and EMD of vehicle operators (particularly those of EDs) while they traverse segments/paths using RVs in RWs, or VVs in CWs or VWs under various conditions are stored as arrays into the Subject arrays of FIG. 33, 34, 35, 36, as also are event signatures (2501-2515). This data can be used in a variety of ways. For instance, ESCAF, EPO and EPD of new human drivers can be captured and compared in real-time. Corrective feedback (for example, in the form of a voice "watch out on the left and be prepared to stop if necessary", "you did not look at the sideview mirror before entering this lane", "you looked at the sideview mirror but did not check your blind spot before entering this lane", "looks like you did not notice the speed limit sign on the left", "you appear distracted by events on the sidewalk") can be given to the new driver when there are major deviations from that of EDs for any geolocation range); 
	determine, based on the comparison, whether the driver's visual scanning of the external environment deviates from the expected gaze direction or the expected gaze pattern (E.g. Col 66, lines 51-67: ESCAF, EPO and EMD of vehicle operators (particularly those of EDs) while they traverse segments/paths using RVs in RWs, or VVs in CWs or VWs under various conditions are stored as arrays into the Subject arrays of FIG. 33, 34, 35, 36, as also are event signatures (2501-2515). This data can be used in a variety of ways. For instance, ESCAF, EPO and EPD of new human drivers can be captured and compared in real-time. Corrective feedback (for example, in the form of a voice "watch out on the left and be prepared to stop if necessary", "you did not look at the sideview mirror before entering this lane", "you looked at the sideview mirror but did not check your blind spot before entering this lane", "looks like you did not notice the speed limit sign on the left", "you appear distracted by events on the sidewalk") can be given to the new driver when there are major deviations from that of EDs for any geolocation range); 
	determine, based on deviation of the driver’s visual scanning of the external environment from the expected gaze direction or the expected gaze pattern, an inattention state of the driver (E.g. Col 66, lines 56-67: For instance, ESCAF, EPO and EPD of new human drivers can be captured and compared in real-time. Corrective feedback (for example, in the form of a voice "watch out on the left and be prepared to stop if necessary", "you did not look at the sideview mirror before entering this lane", "you looked at the sideview mirror but did not check your blind spot before entering this lane", "looks like you did not notice the speed limit sign on the left", "you appear distracted by events on the sidewalk") can be given to the new driver when there are major deviations from that of EDs for any geolocation range.); and
	in response to the determined fatigue state of the driver, take corrective action (E.g. Col 66, lines 56-67, Col 9, lines 28-36, Col 67, lines 57-60)
	Krishnan fails to expressly disclose that the determination of the expected gaze direction is based on a planned route of the vehicle.
	However, as shown by Mudalige, it was well known in the art of monitoring vehicles occupants to include determining vehicle occupant attention based on a determination of expected gaze direction that is based on a planned route of a vehicle [E.g. 0013, 0005, 0025, 0027-0028, Abstract].
	It would have been obvious to one of ordinary skill in the art of monitoring vehicles occupants before the effective filling date of the claimed invention modify Krishnan with the teaching of Mudalige in order to make a more precise determination of the driver attentiveness by including into consideration the planned route of the vehicle and thereby improve the overall accuracy of the driver monitoring system, also it is merely Combining prior art elements according to known methods to yield predictable results.
	Krishnan in view of Mudalige fails to expressly disclose determining based on the deviation of the driver visual scanning a fatigue state of the driver.
	However, as shown by Bieg, it was well known in the art of monitoring vehicles occupants to include determining based on a deviation of a driver visual scanning a fatigue state of the driver [E.g. 0033-0036, 0042-0045, 0054, 0066].
	It would have been obvious to one of ordinary skill in the art of monitoring vehicles occupants before the effective filling date of the claimed invention modify Krishnan in view of  Mudalige with the teaching of Bieg in order to enable recognizing that the driver is in fatigue state which can be dangerous in driving environment and thereby help prevent road accident and improve road safety, also it is merely Combining prior art elements according to known methods to yield predictable results.
	Krishnan in view of Mudalige and Bieg fails to expressly disclose that the corrective action includes an interactive cognitive task with the driver.
	However, as shown by Green, it was well known in the art of monitoring vehicles occupants that a corrective action includes an interactive cognitive task with the driver. [E.g. 0029, 0030-0031, 0033-0034].
	It would have been obvious to one of ordinary skill in the art of monitoring vehicles occupants before the effective filling date of the claimed invention modify Krishnan in view of Mudalige and Bieg with the teaching of Green in order to ensure that the driver is attentive to divining by forcing the driver to interact with the corrective action initiated.
	For claim 16, is interpreted and rejected as discussed with respect to claim 2.
	For claim 17, is interpreted and rejected as discussed with respect to claims 3-4.
	For claim 18, Krishnan discloses wherein: the perception system further includes one or more in-vehicle sensors configured to detect information regarding the driver's eye position; and acquisition of the images comprises monitoring, by the one or more in-vehicle sensors, one or both of the driver's eyes for eye closure (E.g. Col 8, lines 15-30).
	For claim 19, is interpreted and rejected as discussed with respect to claim 12.
	For claim 21, is interpreted and rejected as discussed with respect to claim 1.
	For claim 22, Green further teaches wherein initiating the interactive cognitive task with the driver includes triggering an increase in a cognitive load on the driver [E.g. 0031: the staged alerting system may be triggered if a driver monitoring system detects a less than adequate response from the driver in response to a cue or prompt, typically from the closed-loop DVAM system and the convenience messaging system. In some embodiments of the present invention, the staged alerting system may be triggered if the driver monitoring system determines that the driver's supervisory role in operating the vehicle is less than adequate given detected conditions by sensors in the vehicle and/or outside of the vehicle, 0033: If the staged alerting system determines that the driver does not respond to the one or more attention cues or prompts, or in some embodiments, if the staged alerting system detects that the response to the one or more attention cues or prompts is insufficient, given current conditions, then the staged alerting system may provide a more intrusive or urgent cue or prompt to the driver, 0034-0035, 0030].
	For claim 26, Green further teaches adapting at least one of a complexity of the interactive cognitive task or a frequency at which a set of interactive cognitive tasks are initiated based on a driving context [E.g. 0030: the system designed to assess a driver's current supervisory role in controlling the vehicle, and provide a staged range of intrusive or urgent cues or prompts configured to obtain a greater supervisory role by the driver of the vehicle, 0035: a more intrusive or urgent cue or prompt may include one or more non-visual cues or prompts. Typically, the non-visual cues or prompts may be a haptic cue or prompt from the driver's seat, steering wheel, other component of the vehicle, or a combination thereof…, 0027, 0031-0033, 0017-0018, 0035, 0048].

Allowable Subject Matter
4.	Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689